      CASE 0:17-cv-04540-SRN-ECW Document 87 Filed 01/07/19 Page 1 of 8



                           UNITED STATES DISTRICT COURT
                              DISTRICT OF MINNESOTA


 R. Alexander Acosta, Secretary of Labor,          Case No. 17-cv-4540 (SRN/ECW)
 U.S. Department of Labor,

              Plaintiff,

 v.
                                                     MEMORANDUM OPINION
 Reliance Trust Company; Steven R.                       AND ORDER
 Carlsen; Paul A. Lillyblad; Kelli Watson;
 and Kurt Manufacturing Company, Inc.,
 Employee Stock Ownership Plan,

              Defendants.


Barbara A. Goldberg, Martha Frydl, and Ruben R. Chapa, United States Department of
Labor, Office of the Solicitor, 230 South Dearborn Street, Suite 844, Chicago, Illinois
60604, for Plaintiff.

Bradley R. Armstrong and Terese A. West, Moss & Barnett PA, 150 South Fifth Street,
Suite 1200, Minneapolis, Minnesota 55402, and Pierce G. Hand IV and William Bard
Brockman, Bryan Cave Leighton Paisner LLP, 1201 West Peachtree Street, Fourteenth
Floor, Atlanta, Georgia 30309, for Defendant Reliance Trust Company.

Alan I. Silver, Brittany B. Skemp, Casey D. Marshall, and Jonathan P. Norrie, Bassford
Remele PA, 100 South Fifth Street, Suite 1500, Minneapolis, Minnesota 55402, for
Defendants Steven R. Carlsen, Paul A. Lillblad, Kelli Watson, and Kurt Manufacturing
Company, Inc., Employee Stock Ownership Plan.


SUSAN RICHARD NELSON, United States District Judge

       This case centers around an October 2011 stock purchase transaction, in which

Defendants allegedly violated the Employee Retirement Security Act (“ERISA”) by

causing the Kurt Manufacturing Company’s Employee Stock Ownership Plan (“ESOP”)

to substantially overpay for a majority stake in the company’s stock. (See generally Am.
     CASE 0:17-cv-04540-SRN-ECW Document 87 Filed 01/07/19 Page 2 of 8



Compl. [Doc. No. 46].) More specifically, Plaintiff Department of Labor (“DOL”)

accuses Defendants of breaching their fiduciary duties to the ESOP, and of causing the

ESOP to enter into a prohibited transaction with then-majority stakeholder William

Kuban (“Kuban”). (Id. ¶¶ 80-90.) The DOL did not name Kuban’s Estate in the

complaint. 1 The question before the Court is whether Kuban’s Estate (hereinafter

“Kuban”) must be joined to this action as a “necessary party” under Fed. R. Civ. P. 19(a),

or under Fed. R. Civ. P. 21.

       The parties submitted full briefing on this issue. (See Def.’s Br. in Support of Mot.

[Doc. No. 63] (“Def.’s Br.”); Pl.’s Br. in Opp. to Mot. [Doc. No. 67] (“Pl.’s Opp. Br.”);

Def.’s Reply Br. [Doc. No. 69].) 2 Moreover, after the Court heard oral argument on

October 3, 2018, the parties submitted supplemental briefing. (See Def.’s Supp. Br. [Doc.

No. 73]; Pl.’s Supp. Br. [Doc. No. 77].)

       For the following reasons, Defendant Reliance Trust Company’s motion to

dismiss pursuant to Fed. R. Civ. P. 12(b)(7), or alternatively to add a party under Rule 21,

is denied.




1
       Kuban died in April 2012. The Probate Court, in turn, named his daughter,
Gretchen Kuban Ross, as the personal representative of his Estate. See In re the Estate of
William G. Kuban, Deceased, Case No. 27-PA-PR-12-489 (Fourth Judicial District
Court, Hennepin County).
2
       Defendant Reliance Trust Company filed the at-issue motion and supporting
memoranda. Defendants Carlsen, Lillibad, and Watson (the “Director Defendants”), who
are represented by separate counsel, filed a short brief indicating that they “take no
position on the motion.” (See Doc. No. 68.)
                                             2
        CASE 0:17-cv-04540-SRN-ECW Document 87 Filed 01/07/19 Page 3 of 8



   I.       LEGAL STANDRD

         Fed. R. Civ. P. 19(a)(1)(B)(i) provides that, “[a] person who is subject to service

of process and whose joinder will not deprive the court of subject-matter jurisdiction

must be joined if,” “that person claims an interest relating to the subject of the action and

is so situated that disposing of the action in the person’s absence may, as a practical

matter, impair or impede the person’s ability to protect the interest.”

         Thus, as an initial matter, the rule “requires that [an absent person] not only have

an interest related to the subject of the action, but that person must affirmatively claim an

interest.” Am. Ins. Co. v. St. Jude Med., Inc., 597 F. Supp. 2d 973, 978 (D. Minn. 2009).

Although absent parties are generally “not required to formally claim an interest in [the

litigation],” courts in this District have been “disinclined to force” aware, but nonetheless

absent, parties to participate in litigation by way of Rule 19. St. Paul Mercury Ins. Co. v.

Order of St. Benedict, Inc., No. 15-cv-2517 (DSD/KMM), 2017 WL 780572, at *2 n.5

(D. Minn. Feb. 28, 2017).

         Moreover, “the mere fact the underlying litigation will affect or otherwise impact

a non-party’s interests,” such as the absent party’s involvement in a related “contribution

or indemnification” agreement, “does not mean the non-party is indispensable.” EEOC v.

Cummins Power Generation, Inc., 313 F.R.D. 93, 102 (D. Minn. 2015). Rather,

“‘necessary parties under Rule 19(a) are only those parties whose ability to protect their

interests would be impaired because of that party’s absence from the litigation.’” Id.

(quoting MasterCard Int’l Inc. v. Visa Int’l Serv. Ass’n, Inc., 471 F.3d 377, 387 (2d Cir.

2006)). Courts in this Circuit have repeatedly held that an absent party’s interest in

                                               3
     CASE 0:17-cv-04540-SRN-ECW Document 87 Filed 01/07/19 Page 4 of 8



litigation is not “impair[ed] or imped[ed]” “because of that party’s absence from the

litigation” if an existing party “has the same interest in establishing the facts that [the

absent party] does.” Gwartz v. Jefferson Memorial Hosp. Ass’n, 23 F.3d 1426, 1429 (8th

Cir. 1994); accord St. Paul Mercury Ins. Co., 2017 WL 780572, at *2; Guggenberger v.

Minnesota, 198 F. Supp. 3d 973, 1035 (D. Minn. 2016); Cummins, 313 F.R.D. at 102; St.

Jude Med., Inc., 597 F. Supp. 2d at 978.

         Fed. R. Civ. P. 21 provides that, “[o]n motion or on its own, [a] court may at any

time, on just terms, add . . . a party.” This Rule exists “to obviate the harsh common law

adherence to technical rules of joinder.” Hallady v. Verschoor, 381 F.2d 100, 108 (8th

Cir. 1967). As such, the Rule affords “the trial court a broad discretion in the matter of

dropping or adding parties.” Lohman v. General Am. Life Ins. Co., 478 F.2d 719, 728 (8th

Cir. 1973). However, courts in this Circuit seldom apply Rule 21 in the context of adding

non-party defendants, and, as best this Court can tell, the Rule operates in parallel to the

Rule 19(a) standard outlined above. See, e.g., Teamsters Local Union No. 116 v. Fargo-

Moorhead Auto. Dealers Ass’n, 620 F.2d 204, 205-06 (8th Cir. 1980).

   II.      ANALYSIS

         Here, Reliance argues that Kuban is a required party under Rule 19(a)(1)(B)(i). In

support of this argument, Reliance primarily relies on an October 2011 “Limitation

Agreement” between Reliance (acting as Trustee of the ESOP), Kuban, and the Kurt

Manufacturing Company, in which Kuban (the “Seller” of stock) agreed to “reduce” “the

purchase price of the ESOP Stock” “in the event that there is a final determination (from

which no appeal is taken) by the Internal Revenue Service, Department of Labor, or a

                                               4
     CASE 0:17-cv-04540-SRN-ECW Document 87 Filed 01/07/19 Page 5 of 8



court of competent jurisdiction that the purchase price of the ESOP Stock from the Seller

[Kuban] was for more than ‘adequate consideration.’” (Brockman Declaration [Doc. No.

34], Ex. A (“Limitation Agreement”) § 3.1(d).) In Reliance’s view, this agreement

“automatically” obligates Kuban “to reimburse the ESOP” if this Court finds in favor of

the DOL here. (Def.’s Br. at 9-10.) Accordingly, Reliance argues, because “whether the

ESOP overpaid for [Kuban’s] shares” is “the core issue” in both this case and the

Limitation Agreement, and because Kuban supposedly “has no ability to protect that

interest if this case proceeds in [his] absence,” Kuban must be joined under either Fed. R.

Civ. P. 19(a)(1)(B)(i) or Fed. R. Civ. P. 21. (Id. at 9.) Reliance also contends that the

DOL may state an ERISA claim against Kuban for “enforcement of an equitable lien by

agreement created through the reimbursement obligation in the Limitation Agreement.”

(Def.’s Supp. Br. at 6 (citing 29 U.S.C. § 1132(a)(5) (authorizing the DOL “to obtain

other appropriate equitable relief to redress [a] violation” of ERISA)).)

       For its part, the DOL argues that Kuban does not have a “claimed interest” in this

case because, “[w]hile the Kuban Estate may have a financial interest in this litigation”

through what is effectively an indemnification agreement between Kuban and the ESOP,

“the Kuban Estate is aware of this litigation and has not moved to participate.” (Pl.’s Br.

at 6; see also Brockman Dec. ¶ 5 (noting that Reliance’s counsel informed Kuban’s

daughter, i.e., the personal representative of Kuban’s Estate, of this litigation in July of

2017).) Moreover, the DOL contends, because Kuban’s “liability, if any, under the

Limitation Agreement stems directly from Reliance’s ERISA violations, Reliance has the



                                              5
     CASE 0:17-cv-04540-SRN-ECW Document 87 Filed 01/07/19 Page 6 of 8



same interest as the Kuban Estate in establishing facts on the issue of overpayment.” (Id.

at 5-6.)

       What is more, the DOL argues, because the Department is not a party to the

Limitation Agreement, it cannot enforce “the equitable lien” in the Limitation Agreement

through an ERISA cause of action. (See Pl.’s Supp. Br. at 5.) Of course, the DOL adds,

“[t]he Secretary’s inability to enforce the ESOP’s contract does not preclude the parties

to the Limitation Agreement themselves from pursuing relief under its terms, nor is

Reliance precluded from filing a Third Party Complaint against the [Kuban Estate].” (Id.)

However, “[w]hat is precluded under Fed. R. Civ. P. 19(a) [and Fed. R. Civ. P. 21],” the

DOL asserts, “is Reliance’s attempt to use a possible ESOP asset as a basis for requiring

the Secretary to join [Kuban] as a defendant in his litigation.” (Id.)

       The Court agrees with the DOL. With respect to Fed. R. Civ. P. 19(a)(1)(B)(i), the

Court finds it noteworthy that Kuban’s Estate has been aware of this litigation (and its

possible interest in its outcome) for over a year, but in no way has attempted to

“affirmatively claim” that interest. St. Jude Med., Inc., 597 F. Supp. 2d at 978. Indeed,

the Court finds it odd that Reliance is the party to argue so strongly for Kuban’s inclusion

in this case when the Limitation Agreement makes clear that Reliance is not harmed by

Kuban’s absence. That is, if the Court determines that the ESOP overpaid for Kuban’s

stock, the ESOP (and potentially Reliance, as a signatory to the agreement) may have a

contractual claim against Kuban, not the other way around. Compare with Fed. R. Civ. P.

19(a)(1)(B)(ii) (allowing a court to join an absent party if “disposing of the action in the



                                              6
     CASE 0:17-cv-04540-SRN-ECW Document 87 Filed 01/07/19 Page 7 of 8



person’s absence may leave an existing party subject to a substantial risk of incurring

double, multiple, or otherwise inconsistent obligations because of the interest”).

       More importantly, though, even if Kuban has a “claimed interest” in the outcome

of this case by virtue of the Limitation Agreement, Kuban’s absence will not “impair[]”

or “impede[]” that interest because Reliance’s and Kuban’s interests in this matter are

virtually identical. Kuban faces no liability under the Limitation Agreement if this Court

finds that the ESOP paid “adequate consideration” for Kuban’s stock. (Limitation

Agreement § 3.1(d).) Similarly, Reliance faces no ERISA liability on Count II of the

Complaint if this Court finds that the ESOP paid “adequate consideration” for Kuban’s

stock. (See Def.’s Supp. Br. at 4.) Indeed, in its supplemental brief, Reliance stated that,

although it “has yet to answer” the DOL’s complaint, “it will assert that the 2012

transaction at issue qualifies for the [defense] in ERISA § 408(e), 29 U.S.C. § 1108(e),

which requires that the sale be for ‘adequate consideration.’” (Id.) As such, because

Reliance is represented by able counsel, and “has considerable incentive to defend

against the [DOL’s] claims in a way which protects any interest [Kuban] might have,”

Kuban’s interest in proving that the 2011 stock transaction was for “adequate

consideration” is not impeded by his absence. Cummins, 313 F.R.D. at 102.

       All told, on these facts, the Court is “disinclined to force” Kuban’s Estate to hire

counsel and join this litigation, whether under Rule 19 or Rule 21. St. Paul Mercury Ins.

Co., 2017 WL 780572, at *2 n.5. This is especially so because it is not at all clear what

ERISA cause of action, if any, the DOL could assert against Kuban.



                                              7
     CASE 0:17-cv-04540-SRN-ECW Document 87 Filed 01/07/19 Page 8 of 8



   III.   CONCLUSION

      Based on the submissions and the entire file and proceedings herein, IT IS

HEREBY ORDERED that Defendant Reliance Trust Company’s Renewed Motion to

Dimiss Pursuant to Rule 12(b)(7), or, alternatively, to add a party under Rule 21 [Doc.

No. 61] is DENIED.

Dated: January 7, 2019                          s/Susan Richard Nelson
                                                SUSAN RICHARD NELSON
                                                United States District Judge




                                            8
